— Order of the County Court of Westchester county, and order as resettled, denying defendant’s motion for judgment on the pleadings, reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. While we recognize that this court has held in Place v. City of Yonkers (43 App. Div. 380) that a verification similar to the one at bar was sufficient, we are constrained, in light of the holding of the Court of Appeals in Kingston v. M. S. Construction Corporation (249 N. Y. 533), to hold that this verification is insufficient. We have not overlooked the fact that in the Kingston case the lienor was not named as the person who was sworn. It is our conclusion that the Court of Appeals meant to hold that there cannot be a verification without signature. Lazansky, P. J., Rich, Young and Seeger, JJ., concur; Scudder, J., dissents.